EXHIBIT 10.2

SECOND AMENDMENT

TO

AMENDED AND RESTATED

ADMINISTRATIVE SERVICES AGREEMENT

This SECOND AMENDMENT TO AMENDED AND RESTATED ADMINISTRATIVE SERVICES AGREEMENT
is dated as of May 9, 2012 (“Amendment”), and is made by and between BUSINESS
STAFFING, INC., a Delaware corporation (“Business Staffing”), and KAISER
VENTURES LLC, a Delaware limited liability company (“Kaiser LLC”).

WHEREAS, Kaiser LLC and Business Staffing entered into that certain Amended and
Restated Administrative Services Agreement dated December 31, 2010 (the
“Services Agreement”);

WHEREAS, Kaiser LLC and Business Staffing clarified and modified the Services
Agreement by that certain First Amendment to the Services Agreement dated
May 11, 2011, (“First Amendment”) to provide that upon the occurrence of a
change of control of Kaiser LLC, as that term is defined herein, the full
severance compensation, severance benefits and related severance costs for all
employees of Business Staffing shall be immediately funded;

WHEREAS, Kaiser LLC and Business Staffing by this Amendment desire to further
clarify the “change of control” funding procedures upon the occurrence of a
change of control.

NOW, THEREFORE, in consideration of the foregoing, and the respective covenants
and agreement of the parties contained herein and in the Services Agreement, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. AMENDMENT TO PARAGRAPH 4(c). Paragraph 4(c) of the Services Agreement is
hereby amended by the deletion of the last sentence at the end of the existing
Paragraph 4(c) that was added by the First Amendment and substituting therefore
the following new sentences:

Upon the occurrence of a Change of Control as defined in this Agreement, the
billing and payment of the Cost of Services may occur more frequently than once
a month and the amounts to be received by Business Staffing pursuant to the
provisions of Paragraph 4(a)(iii) shall be immediately remitted to Business
Staffing. The funds received by Business Staffing pursuant to Paragraph 4(a)
(iii) shall be held and accounted for in a segregated account. In the event that
any particular intended recipient of severance and severance benefits is no
longer eligible to receive severance benefits (or the severance benefits are
less that originally projected), upon such determination Business Staffing shall
immediately remit back to Kaiser LLC the amount of such funded benefits together
with any investment returns on such amount. In addition, Business Staffing shall
invest the remitted funds in the

 

1



--------------------------------------------------------------------------------

segregated account in accordance with Kaiser LLC’s investment policy as it may
change from time to time.

2. RATIFICATION OF SERVICES AGREEMENT AS AMENDED. The Services Agreement is not
amended in any respect except as expressly provided herein, and the Services
Agreement as amended by the First Amendment and further amended by this
Amendment is hereby ratified and approved in all respects.

IN WITNESS WHEREOF, this Amendment has been executed and delivered by the duly
authorized officers or representatives of each of the Parties hereto, to be
effective as of the date set forth above.

 

KAISER VENTURES LLC       BUSINESS STAFFING, INC. By:   

/s/ Richard E. Stoddard

      By:   

/s/ James F. Verhey

   Richard E. Stoddard          James F. Verhey    President & Chief Executive
Officer          Vice President

 

Approved by the Board of Managers of Kaiser Ventures LLC and as to final form by
the Human Relations Committee of Kaiser Ventures LLC By:  

/s/ Ronald E. Bitonti

  Ronald E. Bitonti, Chairman   Human Relations Committee

 

2